 



EXHIBIT 10.20
SERVICE CREDIT ARRANGEMENT
FOR
STEPHEN F. ANGEL
The Compensation and Management Development Committee of Praxair, Inc.’s Board
of Directors has approved an updated arrangement under which your years of
service with your prior employer may be credited to you for various purposes
under the terms set forth in this letter.
Any service credited will be used for purposes of calculating your pension under
the Praxair non-qualified retirement program (the Supplemental Retirement Income
Plan, as may be amended from time to time). In addition, these service credits,
when earned, will be used to determine your retirement eligibility under
Praxair’s plans and any retirement eligibility so determined will be fully
effective with respect to any other benefit, compensation or award that is
dependent, or calculated, in whole or in part on retirement eligibility. Please
note that, under the non-qualified pension plan, any pension benefit paid will
be offset by benefits you receive under your prior employer’s plans.
The details of the service crediting follow.

•   The additional 21.64 years of service you accumulated with General Electric
will be credited according to the following schedule:

     
January 1, 2011
  10 years’ additional service credit
January 1, 2016
  11.64 years’ additional service credit

•   Except as outlined below, you must be an active employee of Praxair, Inc. on
each date to receive the applicable service credit. No part of these additional
service credits shall accrue in any way before these dates; however, these
service credits may be accelerated under certain circumstances as described
below.

•   For purposes of this arrangement, the definition of “for cause termination”
is as defined in your Executive Severance Compensation Agreement1, dated
December 9, 2003. Involuntary termination “other than for cause” will include
any termination by action of Praxair that does not meet the definition of “for
cause termination.”

•   In the case of your involuntary termination by the Board “for cause”, you
will

  o   not be granted any additional service for any purpose and will forfeit any
additional service previously credited under this arrangement. You should also
note that, under the non-qualified pension plan, termination for cause may be
grounds for forfeiture of your entire non-qualified pension.

 



--------------------------------------------------------------------------------



 



•   In the case of your involuntary termination by the Board “other than for
cause”

  o   on or before December 31, 2010, the full additional 10 years’ service
credit would be accelerated to the effective date of termination; or     o  
during the period January 1, 2011 through December 31, 2015, the full additional
11.64 years’ service credit would be accelerated to the effective date of
termination.

•   In the case of your death or a “Change in Control” (as defined in the
Executive Severance Compensation Agreement)

  o   on or before December 31, 2010, the full additional 10 years’ service
credit would be accelerated to the date of the event; or     o   during the
period January 1, 2011 though December 31, 2015, the full additional
11.64 years’ service credit would be accelerated to the date of the event.

•   In the case of your Disability,

  o   service credit will continue to accrue according to the terms of the
non-qualified pension plan, plus the additional years of service credit on the
dates specified in this arrangement.

On behalf of the COMPENSATION & MANAGEMENT DEVELOPMENT COMMITTEE OF PRAXAIR,
INC.

     
/s/ Ronald L. Kuehn, Jr.
 
   
Ronald L. Kuehn, Jr.
   
Chairman
   
May 23, 2007
   

 
1 “Termination for Cause” shall mean termination of your employment upon your
willfully engaging in conduct demonstrably and materially injurious to the
Company, monetarily or otherwise, provided that there shall have been delivered
to you a copy of a resolution duly adopted by the unanimous affirmative vote of
the entire membership of the Board of the Company at a meeting of the Board of
the Company called and held for such purpose (after reasonable notice to you and
an opportunity for you, together with your counsel, to be heard before the Board
of the Company), finding that in the good faith opinion of the Board of the
Company you were guilty of the conduct set forth and specifying the particulars
thereof in detail.
For purposes of this Paragraph, no act, or failure to act, on your part shall be
deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Company. Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board of the Company or based upon
the advice of counsel for the Company shall be conclusively presumed to be done
or omitted to be done by you in good faith and in the best interests of the
Company.

 